Citation Nr: 1232772	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-16 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from September 1967 to April 1969.  His service included a tour of duty in the Republic of Vietnam from August 1968 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The issues on appeal had previously included entitlement to service connection for heart disease, to include as secondary to a service-connected disability.  However, by rating action in August 2011, service connection for coronary artery disease, status post myocardial infarction and stents with ischemic cardiomyopathy and atrial fibrillation, was granted.  As this represents a full grant of the benefit sought on appeal, the issue is no longer on appeal before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his hypertension is secondary to his service-connected diabetes mellitus.  In December 2009, the Veteran was afforded a VA examination so as to ascertain the nature and etiology of his asserted hypertension.  The diagnosis was hypertension.  The examiner opined that the hypertension was less likely as not caused by or a result of his diabetes mellitus.  The examiner explained that the hypertension occurred and was diagnosed 20 years before he was diagnosed with diabetes mellitus.  While the examiner concluded that the hypertension was not caused by the diabetes mellitus, an opinion was not provided as to whether the hypertension was aggravated by the service-connected diabetes mellitus.  VA must therefore supplement the record by seeking a more detailed medical opinion as to whether the service-connected diabetes mellitus aggravated the current hypertension.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As indicated above, during the pendency of this appeal, by rating action in August 2011, service connection for coronary artery disease, status post myocardial infarction and stents with ischemic cardiomyopathy and atrial fibrillation, was granted.  As the Veteran's service-connected coronary artery disease may potentially impact his currently diagnosed hypertension, on remand, an opinion should also be obtained as to whether the hypertension is either caused or aggravated by the now service-connected coronary artery disease.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000)

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his hypertension should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran for treatment of his hypertension that are not of record.  All records obtained must be associated with the Veteran's claims file.

2.  Schedule the Veteran for an appropriate VA examination in order to determine the precise nature and etiology of his asserted hypertension.  The entire claims file, as well as relevant Virtual VA records, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  A discussion of the Veteran's documented medical history and assertions shall also be included. 

The examiner is first directed to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater likelihood) that the Veteran has current hypertension.

If so, the examiner is directed to opine as to whether it is at least as likely as not that the hypertension is either (a) caused by, or (b) is aggravated (i.e., permanently worsened) by a service-connected disability, to specifically include the Veteran's service-connected diabetes mellitus and coronary artery disease. 

All opinions expressed must be accompanied by a complete rationale. 

3.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken.

4.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


